C. D. San Juan. Entrega de posesión y fijación de indem-nización.
(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
Por Cuanto, con fecha 17 de abril de 1942 los demandados inter-pusieron recurso de apelación contra la sentencia en este caso, y el 2 de mayo del mismo año la corte ordenó la preparación de la trans-cripción de evidencia;
Por Cuanto, los demandados han solicitado distintas prórrogas para preparar dicha transcripción, la última de las cuales fué con-cedida el 21 de julio de 1942, sin que hasta la fecha la haya radicado;
Por cuanto, la demandante ha solicitado la desestimación del re-curso por abandono por no haberse radicado la transcripción de la evidencia ni el récord del caso;
*958Por cuanto, señalada la vista de dicha moción para el 14 del actual no comparecieron los demandados a sostener su recurso, a pesar de haber sido debidamente notificados tanto de la moción como del señalamiento;
Por tanto, vistos los autos de este caso y la certificación del se-cretario de la corte inferior que se acompaña, se declara con lugar dicha moción y se desestima el recurso por abandono.